   Case: 1:20-cv-00373-MWM Doc #: 9 Filed: 12/17/20 Page: 1 of 2 PAGEID #: 30




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION - CINCINNATI

JUSTIN PRESTON,                                )
                                               )
             Plaintiff,                        )      Case No.: 1:20-cv-00373
                                               )
      v.                                       )      Judge Matthew W. McFarland
                                               )
NORFOLK SOUTHERN RAILWAY                       )
COMPANY, a corporation,                        )
                                               )
             Defendant.                        )

           NOTICE OF ATTORNEY PRACTICE AND ADDRESS CHANGE

      NOTICE IS HEREBY PROVIDED that Robert B. Thompson, who is the attorney of

record, and who practiced law under the name of “Harrington, Thompson, Acker &

Harrington, Ltd.”, at One N. LaSalle Street, Suite 3150, Chicago, Illinois, 60602 until

December 31, 2020, will, as of January 1, 2021, practice law under the firm name of “The

Law Office of Robert B. Thompson LLC” at 150 South Wacker Drive, Suite 2414, Chicago,

Illinois, 60606, (312) 216-5124 x 16194, bobthompsonfela@gmail.com.

                                        Respectfully submitted,

                                        /s/ Robert B. Thompson
                                        Robert B. Thompson (0078633)
                                        Harrington, Thompson, Acker & Harrington, Ltd.
                                        One N. LaSalle Street, Suite 3150
                                        Chicago, IL 60602
                                        (312) 332-8811
                                        htah@harringtonlaw.com
    Case: 1:20-cv-00373-MWM Doc #: 9 Filed: 12/17/20 Page: 2 of 2 PAGEID #: 31




                               CERTIFICATE OF SERVICE

I hereby certify that on December 17, 2020, a copy of the foregoing:

            NOTICE OF ATTORNEY PRACTICE AND ADDRESS CHANGE

was filed electronically. Notice of this filing will be sent to all parties listed below by
operation of the Court’s electronic filing system. Parties may access this filing through
the Court’s system.

                                   /s/Robert B. Thompson
                                   Harrington, Thompson, Acker & Harrington, Ltd.




                                             2
